Citation Nr: 0518855	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  95-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
hand and forearm scarring disability.

2.  Entitlement to an increased disability rating for a left 
hand and forearm scarring disability.

3.  Entitlement to an increased disability rating for nerve 
damage to the right hand and forearm disability.

4.  Entitlement to an increased disability rating for nerve 
damage to the left hand and forearm disability.

5.  Entitlement to an increased disability rating for a 
muscle damage to the right hand and forearm disability.

6.  Entitlement to an increased disability rating for muscle 
damage to the left hand and forearm disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to December 1960.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter has been Remanded 
several times, and unfortunately another Remand is necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The case was most recently remanded in September 2003 for the 
purpose of obtaining copies of the reports of VA examinations 
which the veteran's representative claimed were conducted in 
2000.  The RO duly requested such records.  However, the only 
medical reports received consist of clinical and outpatient 
records, and it does not appear that VA examinations for 
rating purposes were conducted in 2000.  The Board is 
therefore presented with an evidentiary record which shows 
that the last VA examinations for purposes of the issues on 
appeal were conducted in March 1999 and November 1997.  

The Board acknowledges that a new examination is not required 
simply because of the time which has passed since the last 
examination.  VAOPGCPREC 11-95 (1995).  However, subsequent 
to the 1997 and 1999 VA examinations there have been 
regulatory changes in VA's rating criteria applicable to the 
scar disabilities.  As it relates to the scarring on the 
right hand, right forearm, left hand and left forearm, the 
veteran's last examination was in March 1999, over 6 years 
ago, and was performed prior to the revision of the 
regulations and rating schedule for the evaluation of skin 
disorders, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 et seq. (July 31, 2002) (codified at 38 C.F.R. 
§ 4.118).  With regard to the veteran's muscle damage to the 
left hand and forearm, and right hand and forearm, the 
veteran's last VA examination was in November 1997, and with 
regard to the nerve damage to the same extremities, the last 
VA neurological examination was in March 1999.  These 
examinations conducted over 15 years ago cannot reasonably be 
said to be adequate for rating purposes. 

The Board also acknowledges that the present appeal has been 
ongoing for a number of years.  During the course of the 
appeal, the veteran has been assigned separate ratings for 
the disabilities in question.  He has also been assigned a 
total rating based on individual unemployability.  However, 
he has not communicated his satisfaction with the assigned 
ratings and has not withdrawn his appeal.  The Board must 
therefore continue appellate consideration of the issues on 
appeal and, in doing so, must determine whether the record as 
it now stands is adequate to decide the issues.  In view of 
the fact that the 1997 and 1999 VA examination reports do not 
fully address the various new rating criteria, the Board is 
simply unable to conclude that those examinations are 
adequate for rating purposes.  As noted above, the 
examinations which the veteran's representative earlier 
reported as being conducted in 2000 were apparently not held, 
and the Board is therefore left with the 1997 and 1998 
reports.  Regardless of the additional delay involved, since 
those examination reports are inadequate for rating purposes, 
the Board's only course of action at this time is to direct 
new examinations.  



Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
a VA examination to address the current 
severity of his left hand and forearm 
scar, and right hand and forearm scar.  
The veteran's claims folder should be 
made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed and all clinical 
findings should be reported in detail 
to allow for application of both the 
old and new rating criteria for scars.  
If deemed necessary by the examiner, 
color photographs should be obtained 
and associated with the examination 
report.  The examiner should discuss 
whether there is visible or palpable 
tissue loss, and/or gross distortion or 
asymmetry, and/or any disfigurement.  
The examiner should state the amount of 
exposed area affected by the disorder 
and any such treatment or therapy 
required.  Any resulting limitation of 
function should also be reported. 

2.  The veteran should be scheduled for a 
VA examination to address the current 
severity of his left hand and forearm, 
and right hand and forearm muscle damage.  
The veteran's claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should identify the muscle 
groups involved and which muscle group is 
the most disabled.  Specifically, the 
examiner should provide an opinion on the 
severity of the muscle damage, to include 
a description of the degree of disability 
such as slight, moderate, moderately 
severe, or severe.  The examiner should 
also provide ranges of motion of the 
hands and forearms.

3.  The veteran should be scheduled for a 
VA examination to address the current 
severity of his left hand and forearm, 
and right hand and forearm nerve damage.  
The veteran's claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should identify the radicular 
group and provide an opinion as to the 
severity of any nerve damage.  
Specifically, the examiner should report 
whether the veteran suffers from any 
degree of paralysis, and to what extent, 
describing the degree of disability as 
mild, moderate, or severe incomplete 
paralysis of the right hand or forearm, 
or equivalent to complete paralysis of 
the right hand or forearm.  

4.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the issues.  Unless 
the full benefit sought by the veteran 
is granted as to each issue, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




